The Disciplinary Review Board having filed with the Court its decision in DRB 18-190, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent) that Robert J. Ber not *382of Flemington, who was admitted to the bar of this State in 1982, and who has been suspended from the practice of law since November 2, 2018, should be suspended from practice for a period of six months for violating RPC 5.5(a)(l) (engaging in the unauthorized practice of law);
And the Disciplinary Review Board having further determined that the term of suspension should be consecutive to the two-year suspension ordered by the Court on October 4, 2018;
And good cause appearing;
**494It is ORDERED that Robert J. Bernot is suspended from the practice of law for a period of six months, effective November 3, 2020, and until the further Order of the Court; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d) ; and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.